DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed January 13, 2021. Claims 1-9 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Objection
 	Applicant has corrected the capitalization of the word ‘claim’ throughout the dependent claims. Therefore, the objection has been withdrawn. 

Claim Rejections – 35 USC section § 102/103
  	Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (NPL titled: Geodesic Matting: A Geodesic Framework for Fast Interactive Image and Video Segmentation and Matting) in view of Price et al (Pub No.: 20170140236).
 	As to claim 4, Bai discloses an image processing method performed by at least one computer (interactive framework for soft segmentation and matting of natural images and videos – see abstract), the method comprising: displaying an image including at least one object (see Fig 25); placing a first icon on a background region of the image frame based on a first user input (green scribble on video frame – see Fig 
 	Price discloses a method for selecting objects in digital visual media including wherein the a first and second icons are a first and second predetermined shapes respectively (first icon is a dot while the second is a circle in a dot – see Fig. 2B and [p][0101]) and where the second predetermined shape being different from the first predetermined shape (first icon is a dot while the second is a circle in a dot – see Fig. 2B and [p][0101])
	Price & Bai are combinable because they are from directed to video object detection.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified  the interactive framework for soft segmentation and matting of natural images and video of Bai to include the method for selecting objects of Price to allow a user to iteratively select indicators to targeted objects in digital images and transform the user indicators into distance maps that can be utilized in conjunction with color channels and a trained neural network to identify pixels that reflect a target object (see abstract).
	Therefore, it would have been obvious to combine Price with Bai to obtain the invention as specified in claim 4.
	


 	As to claim 6, Bai teaches the image processing method, further comprising: identifying whether pixels that are selected at random are the background region or the object region based on additional user inputs (see section 3.2, [p][003] – where background and foreground are sampled randomly).

	As to claim 1, this claims differ from claim 4 except claim 4 is method whereas claim 1 is a system an include the limitations an image processing system, comprising: at least one memory storing instructions and at least one processor  configured to process the instructions to control the image processing system. These limitations are not expressly disclose by Bai.
 	Price discloses a system for selecting objects in digital visual media (see Fig 15) including comprising: at least one memory storing instructions (1504 –see Fig. 15) and at least one processor (1502 – see Fig. 15)  configured to process the instructions to control the image processing system (see [p][0263]).
 	Therefore combining Bai and Price would meet the claim limitations for the same reasons as previously discussed in claim 4.



 	As to claim 7, this claims differ from claim 4 except claim 4 is method whereas claim 7 is a computer readable recording medium  an include the limitations storing program instructions for causing a computer to perform the method are additively recited. Bai does not expressly disclose these limitations. 
 	Price disclose storing program instructions (see [p][0263]]) for causing a computer (1505, Processor – see Fig. 15) to perform to perform the method.
 	Therefore combining Bai and Price would meet the claim limitations for the same reasons as previously discussed in claim 4.
 		
 	Claims 8-9 are rejected for the same reasons as set forth in the rejection of the claims 5-6 method claims 5-6 for the computer readable recording medium claimed in claims 8-9.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 	
	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        March 10, 2021